DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments and arguments dated 7/28/22 have been entered. The amendments and arguments have overcome the previously presented 112(b) rejection(s) of 4/28/22. 

Applicant's arguments filed 7/28/22 have been fully considered but they are not persuasive. The claims in question were previously rejected over Williams (US 20100133833 A1), in view of Xiao (US 20190226330 A1), further in view of Montgomery (US 5166908 A).
Applicant asserts that “the vibration transducers 405 of Xiao does not perform the functions of the claimed vibration transducer” and “a skilled person, upon review of Xiao, would not modify the system of Williams to include the vibration transducer” for the reasons discussed below. 
First, applicant asserts that “transducer 405 [of Xiao] does not include a channel through which a pump rod is extensible”. The examiner respectfully notes applicant’s express concession that “the transducer 405 includes a central bore 405” (page 13 of 16 of arguments dated). Applicant’s arguments appear to hinge on the assertion that “Xiao does not disclose that a pump rod is extensible through said central bore”. However, the claim in question is not rejected over Xiao alone. Xiao is merely a modifying reference to Williams. As is not in question, Williams teaches the pump rod. Indeed, Williams teaches a telemetry system 40 which is positioned axially offset from the central axis defined by a central bore (see Fig 1 of Williams). Xiao is incorporated merely to teach a specific telemetry means—a telemetry means which is already suggested by Williams itself (see Para 0019, “using the well's tubing or casing as the transmission medium”). In other words, Williams teaches the particulars of a channel, when the transducer, which is already taught by Williams, is merely modified to be a vibration transducer such as that which is ring-shaped as taught by Xiao, the claimed limitation is met. Applicant’s arguments appear to suggest that Xiao must teach the totality of the claimed invention. However that is not the standard required of a 103 rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Second, applicant argues that “transducer 405 [of Xiao] does not include a channel through which induced flow of reservoir fluid for effecting the production of reservoir fluid”. Specifically, applicant asserts that Xiao’s transducers “is disposed in a drill string 103”. Again, here too, the examiner respectfully asserts that applicant’s arguments overlooks the rejection presented. Xiao has merely been incorporated to teach a transducer which is to be used in the system of Williams’ telemetry system 40. In other words, Williams’ teaches all of the particulars argued e.g. the channel in which “reservoir fluid is flowable through the channel” as claimed. Xiao is merely incorporated to teach the telemetry means already taught by Williams is a vibration transducer, and more particularly one which is ring-shaped. The modification, contrary to applicant’s arguments, does not modify the system of Williams to be a drilling system with a drill string. 
Finally applicant contends, “the transducer 405 [of Xiao] is configured to be disposed in a drilling string of a drilling system, not a production string of a production system” and argues that drilling strings and production strings are different. The fact that there are differences in drilling systems and production systems is acknowledged.   However contrary to applicant’s assertions, Williams explicitly highlights that the principles of operation are applicable between production and drilling applications (see e.g. Paras 0003, 0005, and 0017). Xiao, which is the incorporated reference to have the vibratory transducer, indicates that it is generically applied “in downhole communication such as downhole acoustic telemetry.” Drumheller (US 20100157741 A1) which was previously cited as an evidentiary reference similarly states that it is known it use the same telemetry means in drilling and production systems, Para 0003 states, “Acoustic telemetry is a method of communication in the well drilling and production industry.” In other words, the art suggests the reasonableness for a person of ordinary skill to consider telemetry systems in either production or drilling systems as they function similarly. Applicant has not addressed these explicit acknowledgements in the art about the broad applicability of the telemetry technology between drilling and production systems. Rather applicant makes a conclusory statement that “the skill person would not modify a production string […] with the transducer 405 of Xiao”. 

	If applicant would find it helpful, applicant is encouraged to initiate an interview with the examiner in an attempt to find subject matter to differentiate the instant applicant from the prior art.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 11, 13-18, and 20-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20100133833 A1), in view of Xiao (US 20190226330 A1), further in view of Montgomery (US 5166908 A).

Regarding claim 1, Williams teaches a well monitor for monitoring a downhole well condition of a well configured for production of reservoir fluid from a subterranean formation (system of Fig 1, Para 0002, the system is used for oil and gas production), wherein a tubing is emplaced within the well (Fig 1, tubing 10), the tubing defining a tubing passage (Fig 1, inner bore of tubing 10) to receive an artificial lift system having a pump rod (Fig 1, Para 0015, “Part 2 is attached to the rod 15/rotor assembly 32, and includes a drive head 18 that rotates the rod and forms a continuous rotating shaft from the surface to the rotor of the PCP”, the pump rod assembly 15 is positioned within the inner bore of the tubing), the artificial lift system and the tubing co-operatively configured to induce flow of reservoir fluid for production of the reservoir fluid (Para 0014, “A rod transmits that rotational energy to the pump that is located near the bottom of the well”, the pump is used to produce fluid), the well monitor comprising: 
an electrical generator (see components below), comprising: 
magnets (Para 0015, Fig 1, magnets 38); 
windings (Para 0015, Fig 1, “windings of an electrical conductor 25”); 
wherein, while: 1) the artificial lift system is received in the tubing passage (Fig 1, artificial lift system with rod 15 is within the inner bore of tubing 10), and 2) the magnets are mounted to the pump rod (Fig 1, magnets 38 are on rod 15), the magnets are movable relative to the windings in response to movement of the pump rod in the tubing to generate electrical energy (Para 0015, “Part 2 contains magnets 38 arranged in a manner to provide a rotating magnetic field in close proximity to Part 1. The rotation 50 of part 2 induces electrical current in part 1.”); 
an energy storage device electrically coupled to the generator for storing generated electrical energy (Para 0015, “energy from the rotational generator can be connected to a battery 35”)
a transducer (Fig 1, 40) electrically coupled to the energy storage device (Para 0015, “the energy from the rotational generator can be connected to a battery 35 via a wire and then connected to a wireless gauge, e.g. 40, that is capable of transmitting data to the surface”). 
While Williams teaches a telemetry system include “using the well's tubing or casing as the transmission medium,” (Para 0019) Williams is not explicit on Williams is not explicit on the transducer being a vibration transducer. 
Xiao teaches a vibration transducer (Abstract, Fig 4, vibration transducer 405 is an internal transducer defining the bore of the transmission tool 401. The transmission means is acoustic, through the tubular. Acoustics through a tubular necessarily involves the creation of vibrations)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Williams by using a vibration transducer as disclosed by Xiao because that means of telemetry “is insensitive to the surrounding formation or casing, and does not require any fluid flow to enable the transmission of data” (Para 0004). 
Williams as modified to use the vibration transducer as taught by Xiao teaches,
the vibration transducer defining a channel (Abstract, Fig 4, vibration transducer 405 is an internal transducer defining the bore of the transmission tool 401, this is a modification to the transducer 40 in Fig 1 of Williams) such that, while the well monitor is disposed in the well: (i) the pump rod is extended through the channel, and (Fig 1, as modified to use the internal vibration transducer of Xiao, the pump rod 15 would extend through the channel/inner bore of the transducer section) (ii) the induced flow of reservoir fluid is flowable through the channel for effecting the production of the reservoir fluid (Fig 1, as modified to use the internal vibration transducer of Xiao, the fluid would be produced through the channel/inner bore of the transducer section)
the vibration transducer to produce a signal indicative of the well condition for transmission through the tubing (Fig 1, Para 0016-0017, the transducer 40, which is a vibration transducer as modified, is used to communicate via the transducer signal “any physical measurement, such as a liquid level, weight, pH, chlorine concentration, temperature, pressure, proximity, etc., and is sensed by a remote telemetry unit (RTU).” This signal is the vibratory/acoustic signal described by Xiao). 
	Williams as modified is silent on a controller for selectively powering the vibration transducer to produce a signal indicative of the well condition for transmission through the tubing.  
Montgomery teaches a controller (Fig 7, controller including 704, 706 and the controlling electronics discussed in Column 13, lines 6-16) for selectively powering the vibration transducer (Fig 7, Column 6, lines 5-10, “vibrations generated by the transducer 40” are used to send signals up the tubular string. Column 11, line 57-61, “power is selectively applied to leads 501 and 502 according to the signal to be transmitted (see the system of FIG. 7)”. The signals are from transducers 707 indicative of well information such as pressure and temperature.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Williams as modified by using the controller system as disclosed by Montgomery because Montgomery provides the specific implementing details regarding communication with the transducer of Williams, specifically, that which would be required to “encode the information received from the transducers [sensors]” (Column 13, lines 6-16). 

Regarding claim 2, Williams as modified further teaches wherein the well monitor comprises a sensor for detecting the well condition (Para 0017, “The telemetry data might be any physical measurement, such as a liquid level, weight, pH, chlorine concentration, temperature, pressure, proximity, etc., and is sensed by a remote telemetry unit (RTU)”).  

Regarding claim 3, Williams as modified further teaches wherein the controller comprises a processor (see parent claim controller/processor, Column 13, lines 6-16, “A-to-D converter 706, microprocessor 705, and the circuitry) configured to:
receive a signal representative of the well condition from the sensor (Column 13, lines 6-16, “A-to-D converter 706, microprocessor 705, and the circuitry for providing the desired modulation (frequency control circuit 701, switch 702 and FSK modulator 703) to encode the information received from the transducers [the sensor]”); 
encode the signal representative of the well condition (Column 13, lines 6-16, “A-to-D converter 706, microprocessor 705, and the circuitry for providing the desired modulation (frequency control circuit 701, switch 702 and FSK modulator 703) to encode the information received from the transducers”); and 
trigger the energy storage device to power the vibration transducer to generate the signal that communicates the well condition through the tubing (Column 13, lines 6-16 “the controlling electronics in this embodiment include a transformer 1102 for stepping up the voltage from batteries 705 to a voltage sufficient to energize transducer 40”, as discussed in the parent claim 1, the transducer communications through the tubing as modified).  

Regarding claim 4, Williams as modified further teaches the transducer is a piezoelectric transducer (Para 0035 of Xiao, “transducer 405 comprises a stack of thin annular piezoceramic discs layered with thin annular electrodes between each disc which are connected electrically in parallel (the transducer is herein alternatively referred to as a “piezoelectric stack” 405).”) and wherein the signal comprises a stress wave introduced in said tubing by the piezoelectric transducer (Para 0035 of Xiao, “ a high voltage charges the piezoelectric stack 405 and causes it to increase and decrease in length. It is this deflection that launches extensional waves into [the tubular of Williams as modified]. Data can be carried by the extensional waves by modulating the voltage applied to the piezoelectric stack 405.” The extensional wave is a stress wave in the tubing, as a modification to Williams).  

Regarding claim 7, Williams as modified further teaches wherein the signal comprises a frequency between 600 Hz and 650 Hz (Para 0046, the frequency “of the piezoelectric stack [is] at 640 Hz (“center frequency”), with a useable operating frequency bandwidth across the 600 Hz to 700 Hz bandwidth”).
  
Regarding claim 11, Williams as modified further teaches wherein the rod is coupled to a progressive cavity pumping system  (Fig 1, Para 0015, rod 15 is coupled to PCP pump stator 20).  .  
 
Regarding claim 13, Williams teaches a method of monitoring a downhole well condition of a well configured for production of reservoir fluid from a subterranean formation (system of Fig 1, Para 0002, the system is used for oil and gas production; Para 0017, the system also conveys measurements of downhole parameters), wherein a tubing is emplaced within the well (Fig 1, tubing 10), the tubing defining a tubing passage (Fig 1, inner bore of tubing 10) to receive an artificial lift system having a pump rod (Fig 1, Para 0015, “Part 2 is attached to the rod 15/rotor assembly 32, and includes a drive head 18 that rotates the rod and forms a continuous rotating shaft from the surface to the rotor of the PCP”, the pump rod assembly 15 is positioned within the inner bore of the tubing), the artificial lift system and the tubing co-operatively configured to induce flow of reservoir fluid for production of the reservoir fluid  (Para 0014, “A rod transmits that rotational energy to the pump that is located near the bottom of the well”, the pump is used to produce fluid), the method comprising: 
	inducing, via cyclical motion of the pump rod (Claim 7, “a rotational motion during operation is a progressive cavity pump that is powered by a continuous rod that is rotated at the surface by a rotation producing mechanism”), flow of reservoir fluid for the production of reservoir fluid (Para 0008, the system is used in “production operations” and is a “production mechanism” see claims 7-8);
generating electrical energy at a generator mounted in the wellbore, by cyclical motion of the pump rod (Para 0015, “Part 2 contains magnets 38 arranged in a manner to provide a rotating magnetic field in close proximity to Part 1. The rotation 50 of part 2 induces electrical current in part 1”; Fig 1, magnets 38 are around cyclically moving rod 15), the electrical generator comprising: 
magnets (Para 0015, Fig 1, magnets 38); 
windings (Para 0015, Fig 1, “windings of an electrical conductor 25”); 
wherein, while: 1) the artificial lift system is received in the tubing passage (Fig 1, artificial lift system with rod 15 is within the inner bore of tubing 10), and 2) the magnets are mounted to the pump rod, the magnets are movable relative to the windings in response to movement of the pump rod in the tubing to generate electrical energy (Para 0015, “Part 2 contains magnets 38 arranged in a manner to provide a rotating magnetic field in close proximity to Part 1. The rotation 50 of part 2 induces electrical current in part 1.”); 
charging an energy storage device with the electrical energy (Para 0015, “energy from the rotational generator can be connected to a battery 35”); and 
powering a transducer (Fig 1, 40) via the energy storage device (Para 0015, “the energy from the rotational generator can be connected to a battery 35 via a wire and then connected to a wireless gauge, e.g. 40, that is capable of transmitting data to the surface”) to produce a signal indicative of the well condition (Fig 1, Para 0016-0017, the transducer 40, which is a vibration transducer as modified, is used to communicate via the transducer signal “any physical measurement, such as a liquid level, weight, pH, chlorine concentration, temperature, pressure, proximity, etc., and is sensed by a remote telemetry unit (RTU).”).
While Williams teaches a telemetry system include “using the well's tubing or casing as the transmission medium,” (Para 0019) Williams is not explicit on Williams is not explicit on the transducer being a vibration transducer to produce a signal indicative of the well condition for transmission through the tubing.
Xiao teaches  a vibration transducer to produce a signal indicative for transmission through the tubing (Abstract, Fig 4, vibration transducer 405 is an internal transducer defining the bore of the transmission tool 401. The transmission means is acoustic, through the tubular. Acoustics through a tubular necessarily involves the creation of vibrations). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Williams by using a vibration transducer as disclosed by Xiao because that means of telemetry “is insensitive to the surrounding formation or casing, and does not require any fluid flow to enable the transmission of data” (Para 0004). 
Williams as modified by Xiao teaches wherein: the pump rod is extended through a channel defined by the vibration transducer (Abstract, Fig 4, vibration transducer 405 is an internal transducer defining the bore of the transmission tool 401, this is a modification to the transducer 40 in Fig 1 of Williams; Fig 1, as modified to use the internal vibration transducer of Xiao, the pump rod 15 would extend through the channel/inner bore of the transducer section); and 
the induced flow of reservoir fluid flows through the channel for effecting the production of the reservoir fluid (Fig 1, as modified to use the internal vibration transducer of Xiao, the fluid would be produced through the channel/inner bore of the transducer section).  
the vibration transducer to produce a signal indicative of the well condition for transmission through the tubing (Fig 1, Para 0016-0017, the transducer 40, which is a vibration transducer as modified, is used to communicate via the transducer signal “any physical measurement, such as a liquid level, weight, pH, chlorine concentration, temperature, pressure, proximity, etc., and is sensed by a remote telemetry unit (RTU).” This signal is the vibratory/acoustic signal described by Xiao). 
While Williams as modified teaches powering the vibration transducer, Williams as modified is not explicit on “selectively powering” the vibration transducer, when construed in light of the dependent claims. 
Montgomery teaches selectively powering the vibration transducer (Fig 7, Column 6, lines 5-10, “vibrations generated by the transducer 40” are used to send signals up the tubular string. Column 11, line 57-61, “power is selectively applied to leads 501 and 502 according to the signal to be transmitted (see the system of FIG. 7)”. The signals are from transducers 707 indicative of well information such as pressure and temperature.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Williams as modified by selectively powering the transducer using the controller system as disclosed by Montgomery because Montgomery provides the specific implementing details regarding communication with the transducer of Williams, specifically, that which would be required to “encode the information received from the transducers [sensors]” (Column 13, lines 6-16). 

Regarding claim 14, Williams as modified further teaches detecting the well condition with a sensor (Fig 1, Para 0016-0017, “physical measurement, such as a liquid level, weight, pH, chlorine concentration, temperature, pressure, proximity, etc., and is sensed by a remote telemetry unit (RTU)”; Column 13, lines 6-16 of Montgomery, “A-to-D converter 706, microprocessor 705, and the circuitry for providing the desired modulation (frequency control circuit 701, switch 702 and FSK modulator 703) to encode the information received from the transducers [the sensor]”), 
encoding the well condition signal (Column 13, lines 6-16, “A-to-D converter 706, microprocessor 705, and the circuitry for providing the desired modulation (frequency control circuit 701, switch 702 and FSK modulator 703) to encode the information received from the transducers”); and 
selectively powering the vibration transducer using a controller to produce the encoded signal (see parent claim controller has been incorporated as a part of the selective powering, Column 13, lines 6-16, “A-to-D converter 706, microprocessor 705, and the circuitry” are used “to encode the information received from the transducers”).  

Regarding claim 15, Williams as modified further teaches wherein the selectively powering comprises applying a voltage stored in the energy storage device to the vibration transducer (Para 0015 of Williams, “the energy from the rotational generator can be connected to a battery 35 via a wire and then connected to a wireless gauge, e.g. 40, that is capable of transmitting data to the surface”, as modified, Column 13, lines 6-16 of Montgomery, “the controlling electronics in this embodiment include a transformer 1102 for stepping up the voltage from batteries 705 to a voltage sufficient to energize transducer 40.”).  

Regarding claim 16, Williams as modified further wherein the selectively powering comprises increasing the voltage with a step-up transformer (Column 13, lines 6-16 of Montgomery, “the controlling electronics in this embodiment include a transformer 1102 for stepping up the voltage from batteries 705 to a voltage sufficient to energize transducer 40.”).  .  

Regarding claim 17, Williams as modified further teaches wherein the selectively powering comprises applying an alternating voltage to the vibration transducer (Column 11, lines 4-10 of Montgomery, “piezoelectric elements are voltage polarity sensitive, and expand or contract along the polar axis upon the selective application of positive or negative voltage across and coaxial with the positive and negative poles.”).  

Regarding claim 18, Williams as modified further teaches wherein the cyclical motion of the pump rod is a rotational motion (Fig 1, Para 0015, rod 15 is coupled to PCP pump stator 20).   

Regarding claim 20, Williams teaches well monitor for monitoring a downhole well condition of a well configured for production of reservoir fluid from a subterranean formation (system of Fig 1, Para 0002, the system is used for oil and gas production), wherein a tubing is emplaced within the well  (Fig 1, tubing 10), the tubing defining a tubing passage  (Fig 1, inner bore of tubing 10) to receive an artificial lift system having a pump rod, the artificial lift system and the tubing co-operatively configured to induce flow of reservoir fluid for production of the reservoir fluid (Fig 1, Para 0015, “Part 2 is attached to the rod 15/rotor assembly 32, and includes a drive head 18 that rotates the rod and forms a continuous rotating shaft from the surface to the rotor of the PCP”, the pump rod assembly 15 is positioned within the inner bore of the tubing), the well monitor comprising: 
an electrical generator (see components below), comprising: 
magnets (Para 0015, Fig 1, magnets 38); 
windings (Para 0015, Fig 1, “windings of an electrical conductor 25”); 
wherein, while: 1) the artificial lift system is received in the tubing passage (Fig 1, artificial list system with rod 15 is within the inner bore of tubing 10), and 2) the windings are mounted to the pump rod (Fig 1, windings 25 are at least in directly mounted to rod 15 via any number of intermediate component. The examiner notes that the claim does not require that the windings be directly mounted to the pump rod.), the windings are movable relative to the magnets in response to movement of the pump rod in the tubing to generate electrical energy (Para 0015, “Part 2 contains magnets 38 arranged in a manner to provide a rotating magnetic field in close proximity to Part 1. The rotation 50 of part 2 induces electrical current in part 1.”); 
an energy storage device electrically coupled to the generator for storing electrical energy generated by the electrical generator (Para 0015, “energy from the rotational generator can be connected to a battery 35”); 
a transducer (Fig 1, 40) electrically coupled to the energy storage device (Para 0015, “the energy from the rotational generator can be connected to a battery 35 via a wire and then connected to a wireless gauge, e.g. 40, that is capable of transmitting data to the surface”). 
While Williams teaches a telemetry system include “using the well's tubing or casing as the transmission medium,” (Para 0019) Williams is not explicit on Williams is not explicit on the transducer being a vibration transducer. 
Xiao teaches a vibration transducer (Abstract, Fig 4, vibration transducer 405 is an internal transducer defining the bore of the transmission tool 401. The transmission means is acoustic, through the tubular. Acoustics through a tubular necessarily involves the creation of vibrations)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Williams by using a vibration transducer as disclosed by Xiao because that means of telemetry “is insensitive to the surrounding formation or casing, and does not require any fluid flow to enable the transmission of data” (Para 0004). 
Williams as modified to use the vibration transducer as taught by Xiao teaches,
the vibration transducer defining a channel (Abstract, Fig 4, vibration transducer 405 is an internal transducer defining the bore of the transmission tool 401, this is a modification to the transducer 40 in Fig 1 of Williams) such that, while the well monitor is disposed in the well: (i) the pump rod is extended through the channel, and (Fig 1, as modified to use the internal vibration transducer of Xiao, the pump rod 15 would extend through the channel/inner bore of the transducer section) (ii) the induced flow of reservoir fluid is flowable through the channel for effecting the production of the reservoir fluid (Fig 1, as modified to use the internal vibration transducer of Xiao, the fluid would be produced through the channel/inner bore of the transducer section)
the vibration transducer with the electrical energy stored in the energy storage device (Para 0015, “the energy from the rotational generator can be connected to a battery 35 via a wire and then connected to a wireless gauge, e.g. 40, that is capable of transmitting data to the surface”) to produce a signal indicative of the well condition for transmission through the tubing (Fig 1, Para 0016-0017, the transducer 40, which is a vibration transducer as modified, is used to communicate via the transducer signal “any physical measurement, such as a liquid level, weight, pH, chlorine concentration, temperature, pressure, proximity, etc., and is sensed by a remote telemetry unit (RTU).” This signal is the vibratory/acoustic signal described by Xiao). 
	Williams as modified is silent on a controller for selectively powering the vibration transducer to produce a signal indicative of the well condition for transmission through the tubing.  
Montgomery teaches a controller (Fig 7, controller including 704, 706 and the controlling electronics discussed in Column 13, lines 6-16) for selectively powering the vibration transducer (Fig 7, Column 6, lines 5-10, “vibrations generated by the transducer 40” are used to send signals up the tubular string. Column 11, line 57-61, “power is selectively applied to leads 501 and 502 according to the signal to be transmitted (see the system of FIG. 7)”. The signals are from transducers 707 indicative of well information such as pressure and temperature.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Williams as modified by using the controller system as disclosed by Montgomery because Montgomery provides the specific implementing details regarding communication with the transducer of Williams, specifically, that which would be required to “encode the information received from the transducers [sensors]” (Column 13, lines 6-16). 

Regarding claim 21, Williams as modified further teaches the well monitor has a well monitor body (Fig 1, portion of tubing 10 around which components 25 and 40 are mounted) that is couplable to an uphole tubing portion (Fig 1, portion of tubing 10 above the well monitor body above) and a downhole tubing portion  (Fig 1, portion of tubing 10 below the well monitor body above) such that, while the well monitor body is coupled to the uphole tubing portion and the downhole tubing portion, the well monitor body, the uphole tubing portion, and the downhole tubing portion are co-operatively configured to define the tubing (Fig 1, the well monitor body, the uphole tubing and downhole tubing define the tubing 10).  

Regarding claim 22, Williams as modified further teaches wherein, while the well monitor body (Fig 1, portion of tubing 10 around which components 25 and 40 are mounted) is coupled to the uphole tubing portion (Fig 1, portion of tubing 10 above the well monitor body above) and the downhole tubing portion to define the tubing (Fig 1, portion of tubing 10 below the well monitor body above), the vibration transducer is disposed in line with the tubing such that the signal produced by the vibration transducer is communicated directly to the tubing for transmission through the tubing (Fig 1, transducer 40 is positioned such that as modified the transmission occurs through the tubing; Para 0035 of Xiao, “ a high voltage charges the piezoelectric stack 405 and causes it to increase and decrease in length. It is this deflection that launches extensional waves into [the tubular of Williams as modified]”).

Regarding claim 23, Williams as modified further teaches wherein the channel is defined at the center of the vibration transducer (Fig 1 of Williams, as modified by Xiao, Fig 4, the channel is in the center of the vibration transducer 405).  

Regarding claim 24, Williams as modified further teaches wherein: the vibration transducer is a piezoelectric transducer; and the piezoelectric transducer comprises a plurality of stacks of piezo elements (Para 0035 of Xiao, “transducer 405 comprises a stack of thin annular piezoceramic discs layered with thin annular electrodes between each disc which are connected electrically in parallel (the transducer is herein alternatively referred to as a “piezoelectric stack” 405).”).  

Regarding claim 25, Williams as modified further teaches wherein the channel is defined at the center of the vibration transducer (Fig 1 of Williams, as modified by Xiao, Fig 4, the channel is in the center of the vibration transducer 405).  

Regarding claim 26, Williams as modified further teaches wherein: the vibration transducer is a piezoelectric transducer; and the piezoelectric transducer comprises a plurality of stacks of piezo elements (Para 0035 of Xiao, “transducer 405 comprises a stack of thin annular piezoceramic discs layered with thin annular electrodes between each disc which are connected electrically in parallel (the transducer is herein alternatively referred to as a “piezoelectric stack” 405).”).  

Regarding claim 27, Williams as modified further teaches wherein the channel is defined at the center of the vibration transducer (Fig 1 of Williams, as modified by Xiao, Fig 4, the channel is in the center of the vibration transducer 405).  

Regarding claim 28, Williams as modified further teaches wherein: the vibration transducer is a piezoelectric transducer; and the piezoelectric transducer comprises a plurality of stacks of piezo elements (Para 0035 of Xiao, “transducer 405 comprises a stack of thin annular piezoceramic discs layered with thin annular electrodes between each disc which are connected electrically in parallel (the transducer is herein alternatively referred to as a “piezoelectric stack” 405).”).  

Claims 5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20100133833 A1), in view of Xiao (US 20190226330 A1), further in view of Montgomery (US 5166908 A), further in view of Cooley (US 20140265580 A1).

Regarding claim 5, Williams as modified by Montgomery further teaches a step- up transformer interposed between the energy storage device and the piezoelectric transducer, such that a voltage applied to the piezoelectric transducer is greater than a voltage stored by the energy storage device (Column 13, lines 6-16, “the controlling electronics in this embodiment include a transformer 1102 for stepping up the voltage from batteries 705 to a voltage sufficient to energize transducer 40.”).  
	Williams as modified is silent on a rectifier. 
	Cooley teaches a rectifier (Para 0124, “the harvesting electronics will incorporate a rectifier”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Williams by having a rectifier as disclosed by Cooley because “is desirable to enable the use of certain nonlinear elements in circuits that may ultimately extract energy from an IEG, e.g. a diode in a rectifier circuit” (Para 0217) and/or it would be combining prior art elements according to known methods to yield predictable results (the addition of a rectifier to a downhole energy system to allow for enhanced operation of that energy system).  
 
Regarding claim 8, Williams as modified is silent on wherein the energy storage device is a capacitor.  
	Cooley teaches wherein the energy storage device is a capacitor (Abstract, the energy storage device comprises at least one ultracapacitor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Williams by having a supercapacitor as disclosed by Cooley because it would have a larger capacitance storage ability and it Cooley offers a specific energy storage means to implement the generic energy storage taught by Williams.

Regarding claim 9, Williams as modified further teaches wherein the energy storage device is a supercapacitor (Abstract of Cooley, the energy storage device comprises at least one ultracapacitor).  

Regarding claim 10, Williams is silent on wherein the energy storage device is a first energy storage device, the well monitor further comprising a second energy storage device, and wherein the first energy storage device is a supercapacitor, and the second energy storage device is a battery.  
	Cooley teaches wherein the energy storage device is a first energy storage device (Abstract, the energy storage device comprises at least one ultracapacitor), the well monitor further comprising a second energy storage device (Para 0597, “an additional power supply (e.g., at least one of a generator, a wireline, a remote supply and a chemical battery),[…] may be included in support”), and wherein the first energy storage device is a supercapacitor (Abstract, the energy storage device comprises at least one ultracapacitor), and the second energy storage device is a battery (Para 0597, the additional power supply may be a chemical battery).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Williams by having a supercapacitor and battery as disclosed by Cooley because it would have a larger capacitance storage ability and it Cooley offers a specific energy storage means to implement the generic energy storage taught by Williams; additionally, an additional battery could be used as a safeguard in the event of power failure or failure of the other power storage device.

Claims 6 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20100133833 A1), in view of Xiao (US 20190226330 A1), further in view of Montgomery (US 5166908 A), further in view of Drumheller (US 20100157741 A1).

Regarding claim 6, Williams as modified is not explicit on the recited particulars of the passive reflector and its interaction with the stress wave(s). 
Drumheller teaches wherein the stress wave is a first stress wave traversing through the tubing in an uphole direction, the signal further comprises a second stress wave traversing through the tubing in a downhole direction (Abstract, there are acoustic waves with “a `down` wave” and “an `up` wave”), the well monitor further comprising a passive reflector positioned downhole of the piezoelectric transducer, the passive reflector having a length (Abstract, there is an acoustic isolator comprised of various quarter lamba components, they work to deflect downwards upward from an acoustic source/the piezoelectric transducer as modified. The recited length is considered to be the length in which the “down wave” travels before being “reflected back”) for phase shifting the second stress wave such that, while the second stress wave traversing in the downhole direction along the length of the passive reflector is reflected to traverse in the uphole direction along the length of the passive reflector, such that a reflected second stress wave is defined (Abstract, “a `down` wave propagated toward the isolator is reflected back” along the length as defined), the reflected second stress wave is phase shifted by such that the reflected second stress wave combines constructively with the first stress wave generated by the piezoelectric transducer that is traversing in the uphole direction (Abstract “a `down` wave propagated toward the isolator is reflected back substantially in phase with an `up` wave propagated from the acoustic wave source”; Para 0032, “the apparatus aids the up wave by adding in phase, providing up to a 3 dB gain in the wave amplitude and a 6 dB gain in the wave energy”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Williams by having the acoustic isolator as disclosed by Drumhell “to control down wave reflections, in particular, in such a manner as to mitigate the otherwise potentially destructive reflections from interfering with the up wave” (Para 0015). Drumhell additionally makes clear that these principles are applicable to drilling and production operations (“Acoustic telemetry is a method of communication in the well drilling and production industry”, Para 0003). 

Regarding claim 29, Williams as modified further teaches while the reflected second stress wave is defined, wherein the reflected second stress wave is phase shifted by the passive reflector by half a wavelength of the second stress wave, such that the reflected second stress wave combined constructively with the first stress wave generated by the piezoelectric transducer that is traversing in the uphole direction (Abstract “a `down` wave propagated toward the isolator is reflected back substantially in phase with an `up` wave propagated from the acoustic wave source”; Para 0032, “the apparatus aids the up wave by adding in phase, providing up to a 3 dB gain in the wave amplitude and a 6 dB gain in the wave energy”. Additionally, Abstract of Drumheller the passive reflector has a quarter lambda relationship with the signal, this is substantially identical to the associated structure disclosed by application, see Para 0173. The examiner reasons that in light of this substantially identical structure, the product of the prior art would perform the same way. See MPEP 2112.01(I), “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676